ORDER
PER CURIAM.
Matthew Ahearn (“Claimant”) appeals from the decision of the Labor and Industrial Relations Commission (“the Commission”) disqualifying Claimant for unemployment benefits. Claimant asserts the Commission erred in finding he was disqualified because there was no substantial and competent evidence in the record to warrant disqualification based on misconduct.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and *536reasons for this order. The judgment of the motion court is affirmed. Rule 84.16(b).